 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 1 of 35 Page ID #:15068




 1   JOSEPH H. HUNT
 2
     Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director
 4   J. MAX WEINTRAUB
     Senior Litigation Counsel
 5   JOHN J. W. INKELES
 6   U.S. Department of Justice, Civil Division
 7
     Office of Immigration Litigation
     Trial Attorney, District Court Section
 8   P.O. Box 868, Ben Franklin Station
 9   Washington, DC 20044
     Tel: (202) 305-7551
10
     Fax: (202) 305-7000
11   Email: jacob.weintraub@usdoj.gov
12   Attorneys for Federal Defendant
     The United States of America
13
14                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
15
16   DUNCAN ROY; et al.,                          Case No. CV 12-09012 AB (FFMx)
17           Plaintiffs,                          Consolidated with:
                                                  Case No. CV 13-04416 AB (FFMx)
18               vs.
19                                                The Honorable André Birotte, Jr.
     COUNTY OF LOS ANGELES, et al.,
20
             Defendants.
21                                                FEDERAL DEFENDANTS’
22                                                POST TRIAL MEMORANDUM
     GERARDO GONZALEZ, et al.,                    OF LAW
23
             Plaintiffs,
24
25              vs.

26   IMMIGRATION AND CUSTOMS
27   ENFORCEMENT, an entity, et al.,
             Defendants.
28
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 2 of 35 Page ID #:15069




 1                                          TABLE OF CONTENTS
 2
     INTRODUCTION....................................................................................................1
 3
 4   I.      Burden and the elements of Plaintiffs’ Fourth Amendment claim........... 3
 5   II.     The ICE detainer process..............................................................................4
 6
 7   III.    IDENT’s role in the ICE detainer process .................................................. 8

 8   IV.     Plaintiffs have failed to meet their burden to show that the databases
 9           ICE searches cannot form the basis of a probable cause
             determination ...............................................................................................10
10
11   V.      Plaintiffs have failed to meet their burden to show that issuing a
12           detainer to an LEA is a Fourth Amendment violation ............................21

13   CONCLUSION.......................................................................................................29
14
     CERTIFICATE OF SERVICE ................................................................................
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                               i
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 3 of 35 Page ID #:15070




 1                                        TABLE OF AUTHORITIES
 2
                                                      CASE LAW
 3
 4   Abel v. United States,
      362 U.S. 217 (1960) ....................................................................................... 24, 25
 5
 6   Arizona v. United States,
 7
      567 U.S., 387 (2012) .............................................................................................29

 8   Baker v. McCollan,
 9    443 U.S. 137 (1979) ....................................................................................... 13, 14
10
     Campos v. INS,
11    62 F.3d 311 (9th Cir. 1995)............................................................................ 22, 24
12
     City of El Cenizo, Texas v. Texas,
13    890 F.3d 164 (5th Cir. 2018)...................................................................... 3, 24, 25
14
     City of El Cenizo, Texas v. Texas,
15
      No. 17-50762, 2017 WL 4250186 (5th Cir. Sept. 25, 2017) ................................29
16
17   Garcia v. Taylor,
      40 F.3d 299 (9th Cir. 1994)...................................................................................28
18
19   Herring v. United States,
      555 U.S. 135 (2009) ..............................................................................................17
20
21   Illinois v. Gates,
22     462 U.S. 213 (1983) ..............................................................................................16
23   Lopez v. U.S. I.N.S.,
24    758 F.2d 1393 (10th Cir. 1985).............................................................................24
25
     Lopez-Lopez v. Cty. of Allegan,
26    321 F.Supp.3d 794 (W.D. Mich. 2018) ................................................................24
27
     Maryland v. Pringle,
28    540 U.S. 366 (2003) ..........................................................................................4, 16


                                                               ii
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 4 of 35 Page ID #:15071




 1   Morales v. Chadbourne,
 2
      793 F.3d 208 (1st Cir. 2015) ...................................................................................4

 3   Nasious v. Two Unknown B.I.C.E. Agents,
 4    657 F. Supp. 2d 1218 (D. Colo. 2009), aff’d, 366 F. App’x 894 (10th Cir. 2010)
      ...............................................................................................................................22
 5
 6   Sherman v. U.S. Parole Comm’n,
 7
      502 F.3d 869 (9th Cir. 2007).......................................................................... 24, 25

 8   Tenorio-Serrano v. Driscoll,
 9    324 F. Supp. 3d 1053 (D. Ariz. 2018)...................................................................24
10
     U.S. E.E.O.C. v. Republic Servs., Inc.,
11    640 F. Supp. 2d 1267 (D. Nev. 2009) ...................................................................19
12
     United States v. Al Nasser,
13    555 F.3d 722 (9th Cir. 2009)...................................................................................3
14
     United States v. Arvizu,
15
      534 U.S. 266 (2002) ..............................................................................................16
16
17   United States v. Corral–Villavicencio,
      753 F.2d 785 (9th Cir. 1985).............................................................................4, 13
18
19   United States v. Cortez,
      449 U.S. 411 (1981) ..............................................................................................17
20
21   United States v. Ibarra,
22    493 F.3d 526 (5th Cir. 2007).................................................................................26
23   United States v. Juarez-Velasquez,
24    763 F.3d 430 (5th Cir. 2014).................................................................... 24, 28, 29
25
     United States v. Lucas,
26    499 F.3d 769 (8th Cir. 2007).................................................................................25
27
     United States v. McDowell,
28    745 F.3d 115 (4th Cir. 2014).................................................................................19


                                                                    iii
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 5 of 35 Page ID #:15072




 1   United States v. Mendenhall,
 2
      446 U.S. 544 (1980) ................................................................................................3

 3   United States v. Ortiz-Hernandez,
 4    427 F.3d 567 (9th Cir. 2005).................................................................................17
 5   United States v. Urbina-Mejia,
 6    450 F.3d 838 (8th Cir. 2006).................................................................................19
 7
     Zepeda v. U.S. I.N.S.,
 8    753 F.2d 719 (9th Cir. 1983)...................................................................................3
 9
10
                                                FEDERAL STATUES
11
12   8 U.S.C. § 1226 ........................................................................................................25

13   8 U.S.C. § 1229a(a)(1) .............................................................................................15
14
     8 U.S.C. § 1229(b)(1)...............................................................................................25
15
16
17                                         FEDERAL REGULATIONS
18
19   8 C.F.R. § 236.1(c)(8) ..............................................................................................25
20
     8 C.F.R. § 236.1(d)(1) ..............................................................................................25
21
22   8 C.F.R. § 287.3(d) ..................................................................................................25
23   8 C.F.R. § 287.7(d) ..............................................................................................3, 22
24
25
                                                 STATE STATUTES
26
27   2019 Colo. Legis. Serv. H.B. 19-1124.....................................................................23
28   Cal. Gov. Code § 7284.6(a)(1)(B) ...........................................................................23


                                                                iv
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 6 of 35 Page ID #:15073




 1         INTRODUCTION
 2
           On February 7, 2018, the Court denied motions by Plaintiffs and Federal
 3
 4   Defendants for summary judgment as to Plaintiffs’ claims that Immigration and
 5   Customs Enforcement (“ICE”) violates the Fourth Amendment by issuing
 6
 7   immigration detainers against the certified class members, using only database

 8   searches as the basis for the determination of probable cause of alienage and
 9
     removability. As originally filed, Plaintiffs sought to represent three classes, and
10
11   on October 9, 2016, the Court certified the Plaintiffs’ three proposed classes: (1)
12
     the Judicial Determination Class comprised of all current and future individuals
13
14   who are subject to an immigration detainer issued by an ICE agent located in the
15
     Central District of California, where the detainer is not based upon a final order of
16
17   removal signed by an immigration judge or the individual is not subject to ongoing
18   removal proceedings, and who were detained for more than forty-eight hours
19
     without receiving a judicial determination of probable cause; (2) the Probable
20
21   Cause Subclass, comprised of all members of the Judicial Determination Class for
22
     whom ICE has issued an immigration detainer based solely on checks for the
23
24   individual in government databases; and (3) the Statutory Subclass, comprised of
25
     all members of the Judicial Determination Class for whom ICE did not issue an
26
27   administrative warrant of arrest at the time it issued an immigration detainer. ECF
28   No 184. Following prior orders on motions for partial summary judgment in this


                                               1
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 7 of 35 Page ID #:15074




 1   action, only the Probable Cause Subclass claims remain. That class represents
 2
     individuals who were detained for more than 48 hours in the custody of local, state,
 3
 4   and federal law enforcement agencies (“LEAs”) across the country for whom an
 5   ICE officer in the Central District of California has issued an immigration detainer
 6
 7   based solely on checks for the individual in various government databases. The

 8   class is further limited, however, because the subclass expressly excludes
 9
     individuals who have a prior order of removal or who are in removal proceedings.
10
11         At trial, the Court also permitted Plaintiffs to proceed with their claim that
12
     ICE violates the Fourth Amendment by issuing detainers to LEAs that lack
13
14   authorization to make arrests for civil immigration purposes and are prohibited by
15
     law and/or policy from detaining an individual pursuant to an immigration detainer
16
17   issued by ICE.
18         The facts elicited at trial demonstrate that Federal Defendants are entitled to
19
     judgment as to both Fourth Amendment claims. First, Plaintiffs failed to meet
20
21   their burden to show that the more than 30 databases ICE searches, reviews, and
22
     analyzes before issuing detainers are so incomplete and unreliable that they cannot
23
24   form the basis of a probable cause determination that an individual is an alien
25
     subject to removal. Second, because detainers are requests, detainers issued to
26
27   LEAs who do not act upon ICE’s request do not create a Fourth Amendment
28   violation.


                                               2
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 8 of 35 Page ID #:15075




 1         I.     Burden and the elements of Plaintiffs’ Fourth Amendment claim.
 2
           Plaintiffs must demonstrate by a preponderance of the evidence that ICE
 3
 4   actions violate the Fourth Amendment’s protection against “unreasonable searches
 5   and seizures.” U.S. Const. amend. IV; Zepeda v. U.S. I.N.S., 753 F.2d 719, 725
 6
 7   (9th Cir. 1983) (finding that the authority of federal immigration officers to detain

 8   and arrest suspected aliens is limited by the strictures of the Fourth Amendment).
 9
     To prove a Fourth Amendment violation, Plaintiffs must first establish that they
10
11   have been or will be seized solely because of an immigration detainer issued by
12
     ICE. See United States v. Mendenhall, 446 U.S. 544, 553 (1980) (a person is not
13
14   seized within the meaning of the Fourth Amendment unless “by means of physical
15
     force or show of authority, his freedom of movement is restrained.”); see also
16
17   United States v. Al Nasser, 555 F.3d 722, 730 (9th Cir. 2009) (a new Fourth
18   Amendment seizure of a person must involve newly constraining that person’s
19
     liberty by “means intentionally applied.”); and 8 C.F.R. § 287.7(d)(detainer
20
21   requests only apply to aliens “not otherwise detained by a criminal justice
22
     agency”).
23
24         Next, Plaintiffs must show the seizure was unreasonable. Seizures based on
25
     violations of federal immigration law are reasonable under the Fourth Amendment
26
27   if they are based on probable cause of alienage and removability. See City of El
28   Cenizo, Texas v. Texas, 890 F.3d 164, 187 (5th Cir. 2018) (“It is undisputed that


                                               3
 Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 9 of 35 Page ID #:15076




 1   federal immigration officers may seize aliens based on an administrative warrant
 2
     attesting to probable cause of removability.”); see also Morales v. Chadbourne,
 3
 4   793 F.3d 208, 211 (1st Cir. 2015).
 5         As the Supreme Court has stated and this Court has recognized, “[t]he
 6
 7   probable-cause standard is incapable of precise definition or quantification into

 8   percentages because it deals with probabilities and depends on the totality of the
 9
     circumstances.” Maryland v. Pringle, 540 U.S. 366, 371 (2003), ECF No. 346, p.
10
11   32. The Fourth Amendment does not require that an ICE officer have reasonable
12
     certainty of alienage and removability before issuing a detainer. United States v.
13
14   Corral-Villavicencio, 753 F.2d 785, 788 (9th Cir. 1985) (“Reasonable certainty ‘is
15
     a higher standard than that of probable cause, [but] it does not require knowledge
16
17   beyond a reasonable doubt.’”).
18         II.    The ICE detainer process
19
           Although ICE has used several different detainer forms throughout the
20
21   pendency of this litigation, the only relevant form for the Court is the DHS Form I-
22
     247A, Immigration Detainer – Notice of Action, which has been the detainer in use
23
24   since April 2, 2017. Tr. Ex. 96. That form indicates to the recipient law
25
     enforcement agencies that DHS has determined that probable cause exists that the
26
27   subject is a removable alien and further explains the bases underlying the probable
28   cause determination. Id. The form includes checkboxes an ICE officer marks to


                                               4
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 10 of 35 Page ID
                                     #:15077



 1   indicate which of the following criteria forms the basis for the determination of
 2
     probable cause: 1) a final order of removal against the alien; 2) pendency of
 3
 4   ongoing removal proceedings against the alien; 3) biometric confirmation of the
 5   alien’s identity and a records check of federal databases that affirmatively indicate,
 6
 7   by themselves or in addition to other reliable information, that the alien either lacks

 8   immigration status or notwithstanding such status is removable under U.S.
 9
     immigration law; and/or 4) statements made by the alien to an immigration officer
10
11   and/or other reliable evidence that affirmatively indicate the alien either lacks
12
     immigration status or notwithstanding such status is removable under U.S.
13
14   immigration law. Id. As noted, supra, only one of these criteria is at issue before
15
     this Court at this point.
16
17         ICE officers in the Central District of California issue detainers 24 hours a
18   day for individuals detained in LEA custody in the Central District of California
19
     and after-hours to LEAs in 42 states and two U.S. territories. As noted supra, the
20
21   only category of detainers at issue before the Court are those ICE detainers where
22
     there is a biometric identity match and affirmative database records showing the
23
24   individual is an alien who lacks lawful authorization to be in the United States
25
     and/or notwithstanding such authorization is removable from the United States.
26
27         ICE officers in the Central District of California use fingerprints to identify
28   individuals to whom they will issue detainers, after checking for those fingerprints


                                                5
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 11 of 35 Page ID
                                     #:15078



 1   in several immigration and criminal databases. This process starts when an
 2
     individual is arrested and booked into a state or local law enforcement agency. Tr.
 3
 4   Transcript 1435:8-15. Fingerprints taken by local law enforcement agencies at
 5   booking are automatically checked against the FBI’s and DHS’s fingerprint
 6
 7   repositories. Tr. Transcript 1435:21 – 1436:8.

 8         If there is a fingerprint match in DHS’s fingerprint repository—meaning
 9
     DHS has some record of a prior encounter with that person, including a record of
10
11   the person applying for an immigration benefit—then an Immigrant Alien Query
12
     (“IAQ”) is automatically generated. Tr. Transcript 1436:7–12. The IAQ is
13
14   automatically sent to ICE’s Law Enforcement Support Center (“LESC”) in
15
     Williston, Vermont. Tr. Transcript 1436:16–17. LESC personnel conduct initial
16
17   database queries, before sending an Immigrant Alien Response (“IAR”) to ICE’s
18   Pacific Enforcement Response Center (“PERC”), as well as to the law enforcement
19
     agency that has criminal custody of the individual. Tr. Transcript 930:3-5.
20
21         When ICE officers at the PERC review the IAR to determine if probable
22
     cause exists to issue a detainer, they use a database interface program called
23
24   ACRIMe Field. Tr. Transcript. 932:14-19. ACRIMe Field automatically searches
25
     the NCIC, NLETS, CIS, CLAIMS 3, CLAIMS 4, EID, IDENT, ADIS, SEVIS, and
26
27   EOIR databases to match the fingerprint identification number (“FIN”) submitted
28   with other encounters for that same fingerprint or FIN, as well as searching by FBI


                                               6
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 12 of 35 Page ID
                                     #:15079



 1   Number. Tr. Transcript 932:20 – 933:3; 933:8 -21. ICE officers at the PERC use
 2
     ACRIMe Field to biometrically confirm the encounters with law enforcement
 3
 4   officers or immigration officials for every individual for whom they receive an
 5   IAR to assist with the determination of probable cause that the subject is an alien
 6
 7   amenable to removal. Id. Additionally, ICE officers at the PERC search more

 8   than 20 additional databases, including the State Department’s Consular
 9
     Consolidated Database (“CCD”) (also referred to as CCDI) passport database;
10
11   USCIS’s Refugees, Asylum, and Parole System (“RAPS”) (or Global) database
12
     containing refugee, asylum, and parole information; the California Birth database
13
14   for records of births in the state of California; a California law enforcement
15
     database called CLETS; and more than 20 others, using a database search tool
16
17   called the Person Centric Query Service (“PCQS”). Tr. Transcript 1013:11 –
18   1021:21. Several of these databases contain information that could disclose or
19
     suggest whether an individual who appears to be an alien is, in fact, a United States
20
21   citizen, especially when reviewed by a competent and experienced ICE officer.
22
     ICE officers are trained to look for such indicia of U.S. citizenship, to the extent
23
24   such indicia exists. Id. If an ICE officer at the PERC believes probable cause
25
     exists that the subject is an alien who is amenable to removal, the officer issues a
26
27   detainer. As witness Albert Garibay, the PERC IAR Command Center Section
28   Chief, testified, each time an ICE officer at the PERC issues a detainer, it is “based


                                                7
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 13 of 35 Page ID
                                     #:15080



 1   on reasonably trustworthy information.” Tr. Transcript 1048:1-7. If an ICE officer
 2
     at the PERC issues a detainer, a supervisor is required to review the probable cause
 3
 4   determination and to issue a warrant, which is submitted to the appropriate law
 5   enforcement agency along with the detainer. Further, supervisors at the PERC are
 6
 7   required to review every detainer issued for data quality, separate from the reviews

 8   performed in connection with the issuance of detainers. Tr. Transcript 1443 22:25.
 9
           If, on the other hand, the ICE officer cannot confirm the identity of an
10
11   individual for whom there is an IAR, or whether that individual is an alien
12
     amenable to removal, then the ICE officer does not issue a detainer. In those cases
13
14   where an ICE officer at the PERC does not issue a detainer, the officer refers that
15
     IAR to the appropriate ICE Field Office as a Criminal Alien Program (“CAP”)
16
17   referral or an at large referral. Tr. Transcript 1139:19-23. Witness Garibay
18   testified, specifically, “If, during the process at the PERC, we don't have the
19
     affirmative evidence or enough to state probable cause, we refer the case to the
20
21   local office as a CAP referral. That way the local officer will continue -- or do
22
     additional research on that case or investigation.” Id.
23
24         III.   IDENT’s role in the ICE detainer process
25
           The Automated Biometric Identification System (“IDENT”) is the
26
27   fingerprint identification system operated by the Department of Homeland
28   Security’s Office of Biometric Identity Management (“OBIM”). Tr. Transcript


                                               8
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 14 of 35 Page ID
                                     #:15081



 1   1151:3-8. IDENT contains over 237 million unique identities. ECF No. 484,
 2
     Admitted Fact 90. IDENT is the repository that components of DHS use to store
 3
 4   and match biometric information, including fingerprints and, where available,
 5   facial recognition data. Tr. Transcript 1163:1-15; 1179: 4-9. IDENT is extremely
 6
 7   accurate and reliable; as Witness Patrick Nemeth, the OBIM Director of Identity

 8   Operations, testified, IDENT’s “calculated accuracy for ten-prints for a positive
 9
     match rate is 98.9 percent” and its “calculated false match rate is .0085 percent.”
10
11   Tr. Transcript 1172:14-16; 1177:17-8.
12
           ICE searches more than ten immigration and criminal databases by IDENT
13
14   FIN. Tr. Transcript 932:20 – 933:3; 933:8 -21. The IDENT FIN enables ICE to
15
     compensate for errors in those databases, including multiple spellings, incorrect
16
17   dates of birth, or blank fields for an individual. Tr. Transcript 1195:3-13. As
18   Witness Nemeth explained, “We really don't care what the spelling of the name is.
19
     We store it as submitted by the submitting agency, and our future results are
20
21   independent of any spelling of names.” Tr. Transcript 1165:9-11. He later
22
     clarified, “IDENT is a biometrics system, so it would ignore any differences in
23
24   name or missing fields and simply indicate back to the requester that these two
25
     encounters involved the same set of fingerprints.” Tr. Transcript 1195:10-13.
26
27         Plaintiffs’ own witnesses explained that several different USCIS forms,
28   petitions, and applications require or required individuals to submit their


                                               9
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 15 of 35 Page ID
                                     #:15082



 1   fingerprints, including the application for asylum, to adjust status to that of a
 2
     lawful permanent resident, to naturalize, for temporary protected status, to renew a
 3
 4   lawful permanent resident card, to obtain a U-Visa, to obtain a T-visa, and to
 5   obtain DACA protection. See, e.g., Patricia Corrales testimony, Tr. Transcript
 6
 7   882:22-887:21. Based on those fingerprint submissions, ICE can search for those

 8   records by IDENT FIN, rather than relying solely on biographical information. Tr.
 9
     Transcript 1164:21-1165:19.
10
11         IV.    Plaintiffs have failed to meet their burden to show that the
12                databases ICE searches cannot form the basis of a probable cause
                  determination.
13
14         Plaintiffs argue that ICE violates the Fourth Amendment by – in certain,
15
     limited instances – issuing detainers for which electronic database searches provide
16
17   the information underlying the probable cause determination. In proffering that
18   argument, however, Plaintiffs ignore the vast changes in the ICE PERC detainer
19
     practices since the filing of this action. Those changes include implementing a
20
21   new software that automatically searches ten different immigration and criminal
22
     databases by IDENT FIN, requiring PERC personnel to search in excess of 30
23
24   databases, mandating that at least four separate individuals review the database
25
     searches for each individual before the PERC issues a detainer, and insisting that a
26
27   supervisor, who was not part of the original database searches, conduct a data
28   quality review of 100% of the detainers the PERC issues.


                                                10
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 16 of 35 Page ID
                                     #:15083



 1         For instance, the evidence at trial showed that the PERC now searches the
 2
     State Departments CCD (also referred to as CCDI) passport database; USCIS’s
 3
 4   RAPS (or Global) database containing refugee, asylum, and parole information;
 5   the California Birth database for records of births in the state of California;
 6
 7   CLETS; and others, using a database search tool called PCQS. Tr. Transcript

 8   1013:11 – 1021:21. Despite Plaintiffs’ Witness Rachel Winkler calling CCD “a
 9
     really critical” database (Tr. Transcript 643:21), Plaintiffs refuse to acknowledge
10
11   the giant leaps ICE has made throughout the pendency of this litigation.
12
           Additionally, Plaintiffs have failed to recognize the efforts included in the
13
14   ICE detainer practice to afford protections to U.S. citizens. For instance, the
15
     detainer clearly indicates that it is not a valid document if the LEA does not serve
16
17   it on the subject. Tr. Ex. 96; Tr. Transcript 1422: 7-9 (noting that the detainer
18   includes a provision stating, “The alien must be served with a copy of this form for
19
     the detainer to take effect.”). As Witness Timothy Robbins, Deputy Assistant
20
21   Director, Targeting Operations Division, explained, that provision exists because
22
     ICE “do[es] not expect that law enforcement agency to hold that individual past its
23
24   point of release, so up to 48 hours, without service of this document.” Tr.
25
     Transcript 1422:16-18. Witness Robbins added that where the LEA had failed to
26
27   serve the detainer on the subject, “I do not expect that individual to be detained a
28   minute past its release point.” Tr. Transcript 1422:21-1423:4.


                                                11
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 17 of 35 Page ID
                                     #:15084



 1         Another example of how the ICE detainer policy attempts to protect U.S.
 2
     citizens is by providing the telephone number included on the detainer form,
 3
 4   advising the subject to call if he or she believes the detainer was issued improperly.
 5   Tr. Ex. 96; Tr. Transcript 1425:23-1426:1 (noting that the detainer includes a
 6
 7   notice to the subject in bold letters that “If you believe you are a United States

 8   citizen or the victim of a crime, please advise DHS by calling the ICE Law
 9
     Enforcement Support Center toll free” and listing a telephone number). When
10
11   an individual calls the number provided on the detainer, that individual can talk to
12
     a live person, after first hearing a recording that explains as follows:
13
14         You have reached the Law Enforcement Support Center’s line for
15
           individuals subject to an ICE detainer who believe they are a United
16
17         States citizen or victim or witness of a crime. Your call is very
18         important to ICE. If you are calling as a result of receiving an
19
           Immigration Detainer - Notice of Action, DHS Form 1-247, and
20
21         believe you are a United States citizen, witness to or victim of a
22
           crime, or have a complaint regarding a detainer, please hold and the
23
24         next available operator will assist you momentarily.
25
     Tr. Ex. 269. Although there was some confusion on this issue at trial, the
26
27   recording leads to a live person, and, since December 21, 2018, it has included the
28   above language. Tr. Ex. 269. Witness Robbins clarified that the purpose of


                                                12
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 18 of 35 Page ID
                                     #:15085



 1   providing this notification and making the number available is that it “allows the
 2
     person that is currently in custody, if they can or their family or their counsel, to
 3
 4   call this number if they have a United States citizen claim.” Tr. Transcript
 5   1426:13-15.
 6
 7         Connecting the telephone number with the provision requiring service of the

 8   detainer on the subject, Witness Robbins explained, “We also expect, and we
 9
     would really want, this form to be served on the alien because the alien might have
10
11   information in regards to [his or her] citizenship status, and this form has the
12
     number on the back that allows them to call us if there [are] any issues.” Clearly,
13
14   the evidence shows that ICE’s goal is to prevent the detention on immigration
15
     grounds of U.S. citizens.
16
17         Plaintiffs, further, impute a higher standard to ICE detainers than the law
18   requires. Essentially, Plaintiffs assert that ICE cannot issue a detainer unless it can
19
     “prove,” “determine,” or “demonstrate” that an individual is a removable alien,
20
21   when the standard of proof is simply “probable cause.” See Baker v. McCollan,
22
     443 U.S. 137, 142 (1979). One of Plaintiffs’ witnesses – former ICE officer
23
24   Gregory Meinhardt – stated that he thought that probable cause was “similar … to
25
     criminal court.” Tr. Transcript 449:18-24. In criminal proceedings, of course, the
26
27   standard of proof for conviction is the much higher “beyond a reasonable doubt”
28   standard. See Corral–Villavicencio, 753 F.2d at 788. The criminal probable cause


                                                13
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 19 of 35 Page ID
                                     #:15086



 1   standard for arrest would be similar to the probable cause standard for arrest for
 2
     civil arrest. See Baker, 443 U.S. at 145 (“Respondent’s innocence of the charge
 3
 4   contained in the warrant, while relevant to a tort claim of false imprisonment in
 5   most if not all jurisdictions, is largely irrelevant to his claim of deprivation of
 6
 7   liberty without due process of law. The Constitution does not guarantee that only

 8   the guilty will be arrested.”).
 9
           Another of Plaintiffs’ witnesses, Roxanne Bacon, suggested that ICE was
10
11   attempting to use the databases “to determine removability.” Tr. Transcript
12
     143:19. Plaintiffs’ Witness Margaret Stock testified, further, that ICE cannot rely
13
14   on database searches to “figure out whether somebody is a U.S. citizen” or “to
15
     determine immigration status.” Tr. Transcript 333:1-2; 369:6-9. Moreover,
16
17   Plaintiffs’ Witness Winkler explained that E-Verify was a better database resource
18   tool than ACRIMe Field, because it allowed the Government to “verify” an
19
     individual’s immigration status.1 Tr. Transcript 647:22-25. Plaintiffs’ Witness
20
21   Corrales testified that she believed the question before the Court was whether “the
22
23   1
       Witness Winkler also discussed a system called SAVE, in which, if a person’s
24   identify is not immediately verified, a second verification of the subject’s identity
25   will take 3-5 working days. If that verification is not successful, a third more
     intense attempt to verify the subject’s identity will take place. See Tr. Transcript
26   657:3-660:4. This third step in SAVE usually takes 20 days. See Tr. Transcript
27   662:19-21. Even under SAVE, with three attempts to verify the subject’s identity
28   that are spread out over the course of 25 days, the subject’s identity cannot always
     be verified. See Tr. Transcript 660:5-8.

                                                14
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 20 of 35 Page ID
                                     #:15087



 1   information recorded in these databases in and of itself can determine citizenship
 2
     questions.” Tr. Transcript 750:14-16. Finally, Plaintiffs’ Witness Yliana
 3
 4   Johansen-Mendez testified that it was her opinion “that relying on the databases
 5   alone is insufficient or unreliable to determine someone’s legal status.” Tr.
 6
 7   Transcript 499: 5-7. The problem with each of those positions, however, is that

 8   they do not accurately describe the standard ICE must meet to issue a detainer.
 9
           ICE does not make a final determination of removability or verify
10
11   immigration status when it issues a detainer. Those are decisions an immigration
12
     judge or a USCIS adjudicator might make. See, e.g., 8 U.S.C. § 1229a(a)(1)(“an
13
14   immigration judge shall conduct proceedings for deciding the inadmissibility or
15
     deportability of an alien”). Rather, an ICE officer need only find that probable
16
17   cause exists that an individual is a removable alien before issuing a detainer. Tr.
18   Ex. 96; Tr. Transcript 1417:11-13. Determining probable cause is the first step of
19
     the removal process, not the last. Because the Probable Cause Subclass members
20
21   are not subject to final orders of removal and are not already in removal
22
     proceedings, ICE must place them into removal proceedings to obtain a removal
23
24   order. During those proceedings, members can challenge ICE’s evidence, submit
25
     proof that they should remain in the United States, and appeal adverse decisions.
26
27   The Court, therefore, should not be swayed by Plaintiffs’ witnesses’ conclusory
28


                                               15
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 21 of 35 Page ID
                                     #:15088



 1   testimony that a higher standard of proof applies to the issuance of ICE detainers
 2
     and warrants.
 3
 4         Plaintiffs argue that the databases are “notoriously rife with error,” citing
 5   “errors in the spellings of names, errors in dates of birth, errors in other
 6
 7   biographical information.” Tr. Transcript 84:4-11. As explained, supra, ICE

 8   overcomes many of those errors by searching the databases using IDENT FIN,
 9
     rather than simply searching using biographic indicators. Tr. Transcript 1165:9-
10
11   11; 1195:10-13. As Witness Nemeth clarified, OBIM and IDENT “really don't
12
     care what the spelling of the name is.” Tr. Transcript 1165: 9-10. Searching by
13
14   fingerprints or FINs will collect all the spellings, aliases, birthdates, and
15
     misordered names into a single response. ICE need not avoid or obviate every
16
17   error before issuing a detainer. It need only reach the probable cause standard.
18         “The probable-cause standard is incapable of precise definition or
19
     quantification into percentages because it deals with probabilities and depends on
20
21   the totality of the circumstances.” Maryland v. Pringle, 540 U.S. 366, 371 (2003).
22
     The totality of the circumstances includes the officers’ “own experience and
23
24   specialized training to make inferences from and deductions about the cumulative
25
     information available to them that might well elude an untrained person.” United
26
27   States v. Arvizu, 534 U.S. 266, 273 (2002), see also Illinois v. Gates, 462 U.S. 213,
28   238 (1983) (holding that totality of the circumstances analysis applies to probable


                                                16
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 22 of 35 Page ID
                                     #:15089



 1   cause review of warrant issued based on informant’s tip). The Ninth Circuit has
 2
     further held that law enforcement officers “may rely on the totality of facts
 3
 4   available to them when determining whether probable cause exists to make an
 5   arrest.” United States v. Ortiz-Hernandez, 427 F.3d 567, 573 (9th Cir. 2005).
 6
 7         Where law enforcement officers use databases to assist in determining

 8   probable cause “quantity and quality . . . are considered in the totality of the
 9
     circumstances—the whole picture.” United States v. Cortez, 449 U.S. 411, 417
10
11   (1981). Moreover, it is well established that a law enforcement agency may rely
12
     on computer databases to establish probable cause where, as it is here, it is
13
14   reasonable to do so. See Herring v. United States, 555 U.S. 135, 146–47 (2009).
15
     The databases contain evidence of an individual’s alienage and removability.
16
17   Accordingly, even if the databases are not 100% accurate or complete, it is
18   nonetheless “reasonable” for ICE to rely on searching those databases to determine
19
     whether to issue a detainer.
20
21         Plaintiffs’ Witness Johansen-Mendez notably testified that “in some cases
22
     [probable cause] will be clear.” Trial Transcript 1518:13. In difficult or complex
23
24   cases, however, it might be necessary to engage in further investigation. And ICE
25
     does precisely that – difficult cases are referred to field offices to conduct more
26
27   extensive investigations. Both ICE PERC witnesses testified that officers can
28   “CAP refer” cases (those requiring further investigation by local Criminal Alien


                                               17
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 23 of 35 Page ID
                                     #:15090



 1   Program (“CAP”) officers, who can interview the suspected alien and/or review
 2
     alien files) to field offices where the question of probable cause of alienage and
 3
 4   removability are not easily answered. Witness Robbins testified plainly, “Any
 5   difficult case where they do not come up to a probable cause standard should be
 6
 7   CAP referred to the field.” Tr. Transcript 1458: 24-25. Additionally, Witness

 8   Garibay explained, a CAP referral is warranted if the case “needs further review
 9
     from the local field office.” Tr. Transcript 973:25-974:1. He added examples of
10
11   such scenarios including an individual with a pending naturalization application or
12
     a lawful permanent resident with an unclear code of admission, where ICE lacked
13
14   information about the individual’s parents. Tr. Transcript 974:6-22. Even though
15
     investigations at the field officers might take longer than at the PERC, ICE
16
17   management encourages PERC officers to CAP refer difficult cases. Witness
18   Robbins clarified that “from the analysts all the way through the senior leadership
19
     at the PERC, if there is ever a U.S. citizenship claim, they all have the ability to
20
21   easily CAP that case, ‘CAP that case’ meaning send that case to the field office for
22
     further investigation. They all feel comfortable doing it.” Tr. Transcript 1432:1-5.
23
24         Plaintiffs also produced evidence and elicited testimony attempting to show
25
     that naturalization database records were destroyed after 15 years. Tr. Transcript
26
27
28


                                                18
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 24 of 35 Page ID
                                     #:15091



 1   773:11-15; Tr. Ex. 41. 2 But Defendants produced evidence and elicited testimony
 2
     showing that even if naturalization database records were so purged, evidence of
 3
 4   the submission of the biometrics that accompanied the naturalization application
 5   would remain in IDENT for 75 years. Tr. Transcript 1193:16-1194:15; Tr. Ex. 48.
 6
 7   Based on Witness Garibay’s testimony that evidence of a naturalization application

 8   would trigger further investigation, the Court should not be so troubled by the
 9
     destruction of the CLAIMS records. Tr. Transcript 974:6-22.
10
11         Moreover, mere anecdotal evidence cannot serve to support a finding that
12
     the databases systems ICE checks are unreliable. See United States v. McDowell,
13
14   745 F.3d 115, 121-122 (4th Cir. 2014) (rejecting criminal defendant’s argument
15
     that NCIC was unreliable for sentencing based on anecdotal evidence); see also
16
17   U.S. E.E.O.C. v. Republic Servs., Inc., 640 F. Supp. 2d 1267, 1319 (D. Nev. 2009)
18   (“the Ninth Circuit considered the anecdotal and circumstantial evidence set forth
19
     in 120 declarations, in addition to the statistical evidence presented by the
20
21   plaintiffs.”) (emphasis in the original, internal citations omitted). Absent statistical
22
     evidence strongly to the contrary, the Court cannot find the databases are
23
24   unreliable, especially considering all that ICE does to obviate any errors that it
25
     knows might exist. See United States v. Urbina-Mejia, 450 F.3d 838, 839 (8th Cir.
26
27
     2
28    Witness Johansen-Mendez testified that this retention schedule is being
     substantially modified wherein CLAIMS 3 records will be retained for 50 years.
     See Tr. Transcript 532:7-12.
                                                19
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 25 of 35 Page ID
                                     #:15092



 1   2006) (refusing to invalidate an NCIC database search, despite evidence that over a
 2
     five-year period, the database was incorrect 0.5% of the time).
 3
 4         Plaintiffs have proffered no such statistical evidence before this Court, other
 5   than a few studies describing a percentage of error rate at some time in the past in
 6
 7   some or another specific field. Rather, they produced witnesses testifying about

 8   what they had seen, experienced, or believed. Moreover, they repeatedly cite ICE
 9
     30(b)(6) witness James Hamm for the “statistic” that the databases ICE searches
10
11   return errors 30% of the time, even though he clarified that he had no basis for that
12
     figure. Tr. Transcript 526: 15-527:1. On the other hand, all three of Federal
13
14   Defendants’ ICE witnesses testified that they would expect their subordinates to
15
     have notified them if the databases searches were returning information that was
16
17   causing them to issue detainers to U.S. citizens, but that they had not received such
18   notifications. Tr. Transcript 1048: 21-1049:6 6 (Witness Garibay, as a supervisor,
19
     would expect to be, but has not been, told if U.S. citizens were being detained
20
21   because of database searches); 1312:6-13 (Witness Marin, as Acting Deputy
22
     Executive Associate Director, would be apprised if U.S. citizens were being
23
24   detained because of database searched); 1471:19-1472:6 (Witness Robbins would
25
     expect to hear if database searches were resulting in detention of U.S. citizens
26
27   because “I've worked very hard to have open communication channels, not only
28


                                               20
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 26 of 35 Page ID
                                     #:15093



 1   from our analysts, to the DOs, to the supervisors, all the way, you know, to me and
 2
     then above if need be.”).
 3
 4         The Court recognized the failure of any effective statistical evidence at trial,
 5   querying Federal Defendants’ counsel about “reports that suggest error rates that
 6
 7   vary in percentages, as high -- you know, like 4 percent, 1 percent, 42 percent?”

 8   Tr. Transcript 1628:23-25. Where no valid statistics demonstrate that an entire
 9
     database is unreliable, and where ICE has taken numerous steps to overcome the
10
11   errors that are brought to its attention – such as misspellings, incorrect birthdates,
12
     or misordered names – the Court should not find that the databases cannot form the
13
14   basis of a probable cause determination.
15
           V.     Plaintiffs have failed to meet their burden to show that issuing a
16                detainer to an LEA is a Fourth Amendment violation.
17
           Federal Defendants renew their argument that the protections of the Fourth
18
19   Amendment do not arise until and unless there is a seizure – other than the one for

20   which the individual is in the custody of the state or local LEA. As discussed
21
     above, a seizure results from means “intentionally applied.” Because the issuance
22
23   of a detainer, which is a request, cannot physically seize an alien, the detainer
24
     cannot be a seizure and therefore there is no Fourth Amendment violation.
25
26         Plaintiffs, however, allege that ICE violates the Fourth Amendment each
27
     time it issues a detainer, because each detainer represents a new seizure and
28
     because state and local LEAs lack authority to arrest individuals for civil

                                                21
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 27 of 35 Page ID
                                     #:15094



 1   violations. Where there is no arrest or seizure based on the immigration detainer,
 2
     however, there can be no Fourth Amendment violation.
 3
 4         An individual subject to an ICE detainer has been, necessarily, arrested by
 5   an LEA and is in the LEA’s custody due to that arrest at the time ICE issues the
 6
 7   detainer. See Tr. Ex. 111 “Issuance of Immigration Detainers by ICE Immigration

 8   Officers” (Mar. 24, 2017) (requiring an alien to be arrested for a criminal offense
 9
     before a detainer can be issued); see also 8 C.F.R. § 287.7(d) (request for detention
10
11   only applies when an alien is “not otherwise detained by a criminal justice
12
     agency”). As Witness Robbins explained at trial, the first step in the detainer
13
14   process is that “biometric confirmation comes from the subject's prints at time of
15
     arrest. Those are verified by IDENT and then sent to the LESC if there is a DHS
16
17   match.” Tr. Transcript 1418:22-24. Absent a second arrest by a state or local LEA
18   based on the issuance of an ICE detainer, the Court should not find that ICE has
19
     caused an arrest—a seizure. See Campos v. INS, 62 F.3d 311, 313 (9th Cir. 1995)
20
21   (“The bare detainer letter alone does not sufficiently place an alien in INS custody
22
     to make habeas corpus available.”) (citation omitted); see also Keil v. Spinella, No.
23
24   09-cv-3417, 2011 U.S. Dist. LEXIS 1075, *8-9 (W.D. Mo. Jan. 6, 2011)
25
     (“[D]etainer alone does not cause imprisonment or a seizure by ICE. Rather, a
26
27   seizure only occurs when the agency to which the detainer was issued turns
28   custody over to ICE.”); Nasious v. Two Unknown B.I.C.E. Agents, 657 F. Supp. 2d


                                              22
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 28 of 35 Page ID
                                     #:15095



 1   1218, 1223, 1225 (D. Colo. 2009), aff’d, 366 F. App’x 894 (10th Cir. 2010)
 2
     (“Plaintiff’s detention was imposed by the state of Colorado based on Plaintiff’s
 3
 4   pending criminal charges; it was not imposed by or in any way impacted by the
 5   ICE detainer,” and “could not, as a matter of law, constitute a restraint on or
 6
 7   deprivation of a liberty”). Rather, that individual’s custody remains at the hands of

 8   the state or local LEA, with probable cause having been determined by whatever
 9
     formed the basis of the original custodial decision. Id.
10
11         Even if it did, when ICE issues detainers to LEAs in states or localities
12
     which are prohibited by law and/or policies from cooperating with ICE, ICE’s
13
14   issuance of a detainer could not result in any seizure or arrest. For example,
15
     Colorado recently enacted a law prohibiting all its law enforcement officers from
16
17   arresting or detaining an individual on the basis of a civil immigration detainer
18   request. See 2019 Colo. Legis. Serv. H.B. 19-1124 (WEST). In California, the
19
     California Values Act prohibits California LEAs from detaining an individual on
20
21   the basis of an ICE detainer or hold request. See Cal. Gov. Code §
22
     7284.6(a)(1)(B). Accordingly, when ICE issues a detainer to an LEA in Colorado
23
24   or California, there can be no Fourth Amendment violation because no seizure is
25
     caused by the ICE detainer.
26
27         Accordingly, if the state or local LEA refuses to honor the detainer by
28   failing to hold the individual beyond the otherwise release date, then ICE has not


                                               23
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 29 of 35 Page ID
                                     #:15096



 1   caused the individual to be arrested. In such a case, the detainer cannot be found to
 2
     have had any impact on the detention of the individual who is the subject of that
 3
 4   request, because that detention is based solely on the LEA’s initial arrest of the
 5   subject. See, Campos, 62 F. 3d at 313; see also United States v. Juarez-Velasquez,
 6
 7   763 F.3d 430, 436 (5th Cir. 2014) (“[S]tate charges [remain] the impetus for the

 8   entire duration of [any] pretrial detention” in such circumstances.). Moreover,
 9
     where Plaintiffs can point to no such arrest, whether a state or local LEA has the
10
11   authority to arrest an individual based on a civil immigration violation is not an
12
     issue the Court needs to decide, since there is no Fourth Amendment seizure.
13
14         Furthermore, it has long been the case that federal immigration officials in
15
     the Executive Branch may function as magistrates by issuing administrative
16
17   warrants under federal statutes authorizing them to do so. See, e.g., Abel v. United
18   States, 362 U.S. 217, 234 (1960); El Cenizo, 890 F.3d at 187; Tenorio-Serrano v.
19
     Driscoll, 324 F. Supp. 3d 1053, 1066 (D. Ariz. 2018); Lopez-Lopez v. Cty. of
20
21   Allegan, 321 F.Supp.3d 794 (W.D. Mich. 2018); accord Sherman v. U.S. Parole
22
     Comm’n, 502 F.3d 869, 876-80 (9th Cir. 2007) (in immigration context, warrants
23
24   may be issued “outside the scope of the Fourth Amendment’s Warrant Clause”);
25
     Lopez, 758 F.2d at 1393 (recognizing the validity of an “administrative warrant
26
27   issued without an order of a magistrate”). And if individuals are brought into ICE
28   custody, they may challenge their custody or removal proceedings before the


                                               24
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 30 of 35 Page ID
                                     #:15097



 1   “magistrate,” i.e. ICE, as well as the immigration courts. See 8 U.S.C. §§ 1226,
 2
     1229(b)(1); 8 C.F.R. §§ 236.1(c)(8), 236.1(d)(1), 287.3(d). Given the civil context
 3
 4   of immigration detainers, an executive officer can constitutionally make the
 5   necessary probable-cause determination outside the scope of the Fourth
 6
 7   Amendment’s Warrant Clause “without presentment to a judicial officer.”

 8   Sherman, 502 F.3d at 876-80; accord United States v. Lucas, 499 F.3d 769, 776
 9
     (8th Cir. 2007) (en banc) (plurality) (administrative warrants need not be issued by
10
11   a “neutral and detached magistrate in the sense of a judicial officer”).
12
     “[L]egislation giving authority to the Attorney General or his delegate to arrest
13
14   aliens pending deportation proceedings under an administrative warrant, not a
15
     judicial warrant within the scope of the Fourth Amendment,” has existed “from
16
17   almost the beginning of the Nation.” Abel, 362 U.S. at 234.
18          Even if there were a seizure, the Fourth Amendment is only implicated if
19
     there is an “unreasonable seizure.” See U.S. Const. amend. IV. As the Fifth Circuit
20
21   has held, cooperating with an ICE detainer would be reasonable, because the
22
     collective knowledge doctrine imputes to the LEA the ICE officer’s knowledge of
23
24   the facts underlying the probable cause determination. See, City of El Cenizo, 890
25
     F.3d at 187-88 (“Compliance with an ICE detainer thus constitutes a paradigmatic
26
27   instance of the collective-knowledge doctrine, where the detainer request itself
28   provides the required ‘communication between the arresting officer and an officer


                                               25
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 31 of 35 Page ID
                                     #:15098



 1   who has knowledge of all the necessary facts’.”) (quoting United States v. Ibarra,
 2
     493 F.3d 526, 530 (5th Cir. 2007).
 3
 4         Importantly, neither of the two named plaintiffs in this case, Gerardo
 5   Gonzalez or Simon Chinivizyan, has ever been in the physical custody of ICE, nor
 6
 7   was either held by an LEA beyond their otherwise release date. See, ECF No. 44,

 8   ¶¶ 68-69, 78, 85. The Los Angeles Police Department (“LAPD”) arrested Plaintiff
 9
     Gonzalez on December 27, 2012, for felony possession of methamphetamines. Id.
10
11   ¶ 60. The LAPD transferred Plaintiff Gonzalez to the custody of the Los Angeles
12
     Sheriff’s Department (“LASD”), in whose custody he remained at the time he filed
13
14   the original complaint. Id. ¶¶ 11, 60; see also Tr. Ex. 256, Plaintiffs’ Responses to
15
     Defendants’ First Set of Requests for Admission, Response to RFA #6. On June
16
17   19, 2013 – more than a year before Plaintiffs filed their TAC – ICE canceled the
18   detainer lodged against Plaintiff Gonzalez. Id. ¶ 69; Exhibit 2; , see also Trial Ex.
19
     256, Plaintiffs’ Responses to Defendants’ First Set of Requests for Admission,
20
21   Response to RFA #10 (“Admit that ICE canceled the detainer on Plaintiff
22
     Gonzalez on June 19, 2013.”). ICE never took Plaintiff Gonzalez into its custody.
23
24   Id. ¶ 68 (alleging that Plaintiff Gonzalez “faced the imminent threat” of being
25
     detained by ICE) (emphasis added); see also Trial Ex. 256, Plaintiffs’ Responses to
26
27   Defendants’ First Set of Requests for Admission, Response to RFAs #6 (“Admit
28   that Plaintiff Gonzalez was never detained in ICE’s physical custody on or after


                                               26
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 32 of 35 Page ID
                                     #:15099



 1   December 31, 2012;” and “Admit that Plaintiff Gonzalez was never moved to an
 2
     ICE facility on or after December 31, 2012.”). The Burbank Police Department
 3
 4   arrested Plaintiff Chinivizyan on June 7, 2013, charging him with two counts of
 5   possession of a controlled substance and one count of receiving stolen property.
 6
 7   Id. ¶ 73. He pleaded no contest to all three charges on June 19, 2013. Id. ¶ 74. On

 8   June 19, 2013, ICE lodged an immigration detainer against Plaintiff Chinivizyan.
 9
     Id. ¶ 75; Exhibit 3. Plaintiffs allege that on July 2, 2013, a California superior
10
11   court judge sentenced Plaintiff Chinivizyan to spend six months in a residential
12
     drug treatment facility and did not sentence him to any jail time. Id. ¶¶ 76-77.
13
14   Plaintiff Chinivizyan alleges that on July 3, 2013, LASD denied his transfer to the
15
     residential drug treatment facility because of the ICE detainer. Id. ¶ 78. On July
16
17   12, 2013 – also more than a year before Plaintiffs filed their TAC – ICE canceled
18   the detainer lodged against Plaintiff Chinivizyan, without ever having taken him
19
     into its custody either. Id. ¶ 85; Exhibit 4; see also Plaintiffs’ Responses to
20
21   Defendants’ First Set of Requests for Admission, Response to RFA #36 (Plaintiff
22
     Chinivizyan’s detainer “was cancelled on July 12, 2013.”).
23
24         It is especially true that issuing a detainer does not cause a seizure, because
25
     ICE detainers do not solely request that an LEA hold the subject, but also request
26
27   that the LEA “Notify DHS as early as practicable (at least 48 hours, if possible)
28   before the alien is released from your custody.” Tr. Ex. 96; Tr. Transcript 1419:22-


                                               27
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 33 of 35 Page ID
                                     #:15100



 1   25. An immigration detainer importantly acts as a means for the LEA to provide
 2
     notice to ICE that the individual is going to be released so that ICE can take
 3
 4   custody of the individual pursuant to ICE’s detention authority. See Tr. Transcript
 5   1412:5-9 (“[An immigration detainer] is a notice to a custodian law enforcement
 6
 7   agency that we intend to take custody of an individual, and we are asking them to

 8   give us notice on when that individual is going to be released and to hold that
 9
     individual up to 48 hours.”). As Witness Robbins explained, the purposes of the
10
11   notification request are, first, “to make sure that the identified alien does not sit in
12
     custody longer than they have to” (Tr. Transcript 1420:11-12) and, second, in the
13
14   situations where “agencies that do not work with ICE but are willing to notify ICE
15
     of when they're releasing the subject. . . . [the notification request] allows [ICE] to
16
17   pick those individuals up that currently have a warrant of arrest and make that
18   arrest.” Tr. Transcript 1420: 15-18. Because a detainer includes the request to
19
     notify of a release date, even LEAs that lack authority to make civil immigration
20
21   arrests can nonetheless comply with detainers and cooperate with ICE.
22
           A federal request for notification is “simply an administrative mechanism
23
24   that ensure[s] that upon the completion of his state criminal matter, [the alien]
25
     [will] be transferred to federal custody.” United States v. Juarez-Velasquez, 763
26
27   F.3d 430, 436 (5th Cir. 5014). Such requests “do not limit [the receiving agency’s]
28   discretion” in any way. Garcia v. Taylor, 40 F.3d 299, 303 (9th Cir. 1994).


                                                28
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 34 of 35 Page ID
                                     #:15101



 1   “[S]tate charges [remain] the impetus for the entire duration of [any] pretrial
 2
     detention” in such circumstances. Juarez-Velasquez, 763 F.3d at 436. A locality’s
 3
 4   “responding to requests for information about when an alien will be released from
 5   their custody,” in turn, is a permissible act of cooperation with the federal
 6
 7   government and raises no Fourth Amendment—or other constitutional—concerns.

 8   Arizona, 567 U.S., 387, 410 (2012). Indeed, the Fifth Circuit has affirmed this
 9
     proposition, staying an injunction of a state law that, among other things, required
10
11   cooperating with federal requests for notification of an alien’s release date, because
12
     “defendants are likely to succeed on the merits” of their claim that such
13
14   cooperation does not violate the Fourth Amendment. City of El Cenizo, Texas v.
15
     Texas, No. 17-50762, 2017 WL 4250186, at *2 (5th Cir. Sept. 25, 2017).
16
17         As Defendants have repeatedly proffered before this Court, where an ICE
18   detainer never causes a seizure, there can be no Fourth Amendment violation. To
19
     put it plainly, where there is no seizure, there can be no illegal seizure.
20
21         CONCLUSION
22
           Plaintiffs have failed to show that ICE officers in the Central District violate
23
24   the Fourth Amendment when they issue detainers. When they rely solely on
25
     databases to form the basis for their probable cause determination, that reliance is
26
27   justified, and Plaintiffs’ evidence does not prove to the contrary. Moreover, when
28   ICE issues detainers to LEAs that do not seize or detain the individual due to the


                                                29
     Case 2:12-cv-09012-AB-FFM Document 506 Filed 06/17/19 Page 35 of 35 Page ID
                                     #:15102



 1   ICE detainer, they do not violate the Fourth Amendment because there is no
 2
     seizure based on ICE’s actions. Accordingly, the Court should grant judgment in
 3
 4   favor of Federal Defendants on the final claims that remain in this action.
 5
 6
 7   Dated: June 17, 2019                   Respectfully submitted,

 8                                          JOSEPH H. HUNT
 9                                          Assistant Attorney General
10
                                            WILLIAM C. PEACHEY
11                                          Director
12
                                            JOHN J.W. INKELES
13                                          Trial Attorney
14
                                             /s/ J. Max Weintraub
15
                                            J. MAX WEINTRAUB
16                                          Senior Litigation Counsel
17                                          United States Department of Justice
                                            Civil Division
18                                          Office of Immigration Litigation
19                                          District Court Section
                                            P.O. Box 868, Ben Franklin Station
20
                                            Washington, D.C. 20044
21                                          Telephone: (202) 305-7551
22                                          Facsimile: (202) 305-7000
                                            E-mail: jacob.weintraub@usdoj.gov
23                                          Counsel for Federal Defendants
24
25
26
27
28


                                              30
